DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the screw; and the side of the body being linear must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 6 depend from themselves creating a circular reference. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

s(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fima et al US 2010/0101143.
Regarding claim 1, Fima discloses a decorative pot (120) comprising: (a) a body comprising a bottom, a sidewall, and a rim defining an interior, the interior adapted to hold soil and plants; (b) a hanger (100) extending from the rim on a proximate side of the body, the hanger 
Regarding claim 2, Fima further discloses the drain hole is positioned on the lower distal side of the body such that the drain hole is the lowest point when the decorative pot hangs at the non-perpendicular angle (Fima, Figure 1). Fima is capable of performing the conditional limitations of the claim. 
Regarding claim 3, Fima further discloses a spacer (102) extending from the sidewall on the proximate side of the body, the spacer adapted to separate the body from the second pot when the decorative pot hangs from the second pot. Fima is capable of performing the functional and conditional limitations of the claim. 
Regarding claim 4, Fima further discloses the hanger and the spacer each comprise physical dimensions adapted to cause the decorative pot to hang from the second pot at the non- perpendicular angle (Fima, Figure 1). Fima is capable of performing the functional limitations of the claim. 
Regarding claim 7, Fima further discloses the hanger is adapted to provide an adjustable physical dimension (106) configured to be adjusted to change the non-perpendicular angle at which the decorative pot hangs from the second pot.
Regarding claim 13, Fima further discloses he body does not include any drain hole other than the drain hole, and wherein the drain hole is positioned on the lower distal side of the body substantially opposite of the hanger (Fima, ¶0029: lines 10-12).

Claim(s) 1, 2, 10, 14, 17, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brorson US 2006/0016126.
Regarding claim 1, Brorson discloses a decorative pot (11) comprising: (a) a body comprising a bottom, a sidewall, and a rim defining an interior, the interior adapted to hold soil and plants; (b) a hanger (18) extending from the rim on a proximate side of the body, the hanger adapted to hang the decorative pot from an edge of a second pot at a non-perpendicular angle relative to the ground; (c) a drain hole (26) positioned on a lower distal side of the body, wherein the drain hole is positioned such that water drains from the body when the decorative pot hangs at the non-perpendicular angle. Brorson is capable of fulfilling the functional and conditional language of the claims.
Regarding claim 2, Brorson further discloses the drain hole is positioned on the lower distal side of the body such that the drain hole is the lowest point when the decorative pot hangs at the non-perpendicular angle (Brorson, Figure 2). Brorson is capable of performing the functional and conditional limitations of the claim.
Regarding claim 10, Brorson further discloses the sidewall of the proximate side of the body comprises a concave surface adapted to fit against a convex sidewall surface of the second pot (Brorson, Figure 8).
Regarding claim 14, Brorson discloses A method comprising: (a) selecting a decorative (111) pot to hang from a second pot, the decorative pot comprising: (i) a body comprising a bottom, a sidewall, and a rim defining an interior, the interior adapted to hold soil and plants, (ii) a hanger (18) extending from the rim on a proximate side of the body, the hanger adapted to hang the decorative pot from an edge of a second pot at a non- perpendicular angle relative to the 
Regarding claim 17, Brorson further discloses arranging decorative plants within the interior such that: (a) a plurality of decorative portions of the decorative plants extends from the decorative pot; and (b) when the decorative pot hangs at the non-perpendicular angle, the plurality of decorative portions substantially cover the viewable portions of the rim and the sidewall of the decorative pot, and cover at least part of the viewable portions of the second pot (Brorson, Figure 8). Brorson is capable of performing the functional and conditional limitations of the claim.
Regarding claim 18, Brorson further discloses ranging a plurality of decorative pots containing decorative plants around the second pot, such that the viewable portions of the second pot are substantially covered by the plurality of decorative pots and decorative plants (Brorson, Figure 8).
Regarding claim 19, Brorson further discloses determining a sidewall shape of the second pot; and (b) selecting the decorative pot based on the sidewall of the proximate side of the body comprising a surface adapted to fit against the sidewall shape of the second pot and cause the decorative pot to hang at the non-perpendicular angle (Brorson, Figure 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosser et al US 2005/0193625 in view of Huang US 5,664,367.
Regarding claim 1, Rosser discloses a decorative pot (12) comprising: (a) a body comprising a bottom, a sidewall, and a rim defining an interior, the interior adapted to hold soil and plants; (b) a hanger (16) extending from the rim on a proximate side of the body, the hanger adapted to hang the decorative pot from an edge of a second pot at a non-perpendicular angle relative to the ground. Not disclosed is a drain hole positioned on a lower distal side of the body. Huang teaches a drain hole (13) on a lower distal side of a body. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Rosser with a drain hole, as taught by Huang, as to provide drainage to the pot.
Regarding claim 3, Rosser in view of Huang further discloses a spacer  (38) extending from the sidewall on the proximate side of the body, the spacer adapted to separate the body from the second pot when the decorative pot hangs from the second pot.
Regarding claim 4, Rosser in view of Huang further discloses the hanger and the spacer each comprise physical dimensions adapted to cause the decorative pot to hang from the second pot at the non- perpendicular angle (in that the hanger and spacer of Rosser can be adjusted)(Rosser, Figure 2).
Regarding claim 5, Rosser in view of Huang further discloses the spacer is adapted to provide an adjustable physical dimension configured to be adjusted to change the non-perpendicular angle at which the decorative pot hangs from the second pot (in that the hanger and spacer of Rosser can be adjusted)(Rosser, Figure 2).
Regarding claim 7, Rosser in view of Huang further discloses the hanger is adapted to provide an adjustable physical dimension configured to be adjusted to change the non-perpendicular angle at which the decorative pot hangs from the second pot (in that the hanger and spacer of Rosser can be adjusted)(Rosser, Figure 2).
Regarding claim 11, Rosser in view of Huang further discloses the sidewall of the proximate side of the body comprises a linear surface adapted to fit against a linear sidewall surface of the second pot (Rosser, Figure 2).

Allowable Subject Matter
Claims 8, 9, 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0027751; US 2013/0047506; US D763628; US 2,508,947.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)270-3093.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571.272.6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTEN C HAYES/Primary Examiner, Art Unit 3642